ALD-242                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-2852
                                       ___________

                                IN RE: ISAN CONTANT,
                                                       Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 10-cv-00001)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      July 9, 2010

               Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                              (Opinion filed: July 19, 2010 )
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Isan Contant is a native of Trinidad and Tobago whom the Government charged as

removable in December 2007. He entered into the custody of the United States in March

2008 after serving a term of imprisonment for a controlled substance violation. Several

times, Contant has sought release on bond, without success.

       In October 2008, Contant filed a habeas petition pursuant to 28 U.S.C. § 2241,

claiming that his indefinite detention without review was unreasonable and violated his right
to due process. The District Court denied the petition, and we affirmed the District Court’s

decision. See Contant v. Holder, 352 F. App’x 692 (3d Cir. 2009), cert. denied, 2010 U.S.

LEXIS 4802 (U.S. June 14, 2010). To summarize, we explained that Contant’s detention,

authorized by 8 U.S.C. § 1226(a), was not indefinite, as there was no indication that he could

not be removed to his homeland if ordered removed and the end of it – at the conclusion of

his removal proceedings – was reasonably foreseeable. 352 F. App’x at 694 & 696.

       In January 2010, Contant filed another habeas petition pursuant to 28 U.S.C. § 2241,

again challenging his continued detention pending the conclusion of his removal

proceedings. The District Court promptly ordered the Government to respond to the petition,

which it did. In March 2010, Contant filed a reply and a motion to expedite the adjudication

of his petition.

       In late June 2010, with his petition and motion to expedite still pending, Contant filed

a petition for writ of mandamus in this Court. He asks us to order the District Court “to act

upon his request for habeas relief,” or, alternatively, “order the [D]istrict [C]ourt not to defer

adjudicating the case.” Mandamus Petition 1.

       We will deny Contant’s petition for a writ of mandamus.                Mandamus is an

extraordinary remedy. See Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976). Within the

discretion of the issuing court, mandamus traditionally may be “used ... only ‘to confine an

inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its

authority when it is its duty to do so.’” Id. (citations omitted). Although an appellate court



                                                2
may issue a writ of mandamus when an undue delay in adjudication can be considered a

failure to exercise jurisdiction that rises to the level of a due process violation, see Madden

v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), a writ of mandamus is not appropriate here. Some

time has passed since the filing of Contant’s most recent habeas petition, and a delay in

ruling on it could become a matter of concern, see id. (noting that a seven-month delay in

adjudicating a habeas petition may be “of concern”). However, under the circumstances, and

despite Contant’s argument to the contrary, the delay does not amount to a failure to exercise

jurisdiction at this point.   Furthermore, we are confident that the District Court will

expeditiously rule on Contant’s petition.1

       For these reasons, we will deny Contant’s mandamus petition. Our denial is without

prejudice to his filing another petition in the event that the District Court does not take action

within a reasonable time from the date of this judgment.




   1
    We express no opinion on its merits or the merits of the arguments the Government
raised in its response to the petition.

                                                3